DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer-readable storage medium which can be construed as encompassing non-statutory carrier waves. See MPEP § 2106.03. The Examiner suggests amending the limitation as “a non-transitory computer readable medium” to overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 20, the claims recite “allow/allowing the configuration of the register”. It is unclear whether the action following the term allow/allowing e.g. configuration of the register, is actually happening. The Examiner suggests amending the limitation to positively recite the actions taken e.g. In claim 6, “when the configuration of the register is not related to at least one of the first interrupt information and the first processor information, the virtualizer deletes the configuration of the register, and when the configuration of the register is related to at least one of the first interrupt information and the first processor information, the virtualizer maintains the configuration of the register until an interrupt corresponding to the configured register is processed by a register controller.”   
Regarding claims 1 and 11, the claims recite “virtualize/virtualizing a portion of a processor… to generate a first partition” and “generate/generating first processor information corresponding to at least a portion of the processor useable in the first partition.” It is unclear whether the limitations refer to the same or different portion of the processor. The Examiner suggests amending the following limitation as “generating first processor information corresponding to at least the portion of the processor useable in the first partition” to further clarify the claims.
Regarding claim 7, the claim recites the limitation "the second partition".  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the parent claim 1 only recited “a first partition” and “a second partition” is first recited in claim 8. Appropriate correction is required. 
Other dependent claims are rejected because they are dependent of the rejected claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al US publication US 20160098289.

Regarding claim 1, Lim teaches an electronic device (see figure 4, system 1000B) comprising:
at least one peripheral device (peripheral device 2000);
a processor (see para 0004, virtualization of a central processing unit (CPU));
an interrupt controller configured to manage interrupts generated by the peripheral device and the processor on the basis of a register (interrupt controller 100 and EOI register 101, see para 0033, The interrupt controller 100 receives a physical interrupt from the peripheral device/external device 2000 also see para 0038, Information of completion by the virtual machine 300 is written in the EOI register 101. The information of completion may be an IRQ number of the handled interrupt); and
a virtualizer (hypervisor 200),
wherein the virtualizer is configured to:
virtualize a portion of the processor and a portion of the at least one peripheral device to generate a first partition (virtual machine 1 300a e.g. a first partition, see para 0040, the hypervisor 200 provides a virtual computer hardware environment);
generate first interrupt information corresponding to an interrupt usable in the first partition (interrupt information in the E/D register 103, see para 0068, The E/D register 103 may store information on interrupts which can be handled by the plurality of virtual machines 1 to N (300 a to 300 n));
generate first processor information corresponding to a portion of the processor usable in the first partition (Virtual machine information in the VMID register 102, see para 0039, a virtual machine ID which is an identifier of the virtual machine 300 may be written in the VMID register 102);
check whether a configuration of the register is related to at least one of the first interrupt information and the first processor information when the register is configured by the first partition (see figure 5, steps 203 and 204, see para 0088, a virtual machine 300 which utilizes an IRQ may be discriminated by a VMID register 102 and an E/D register 103); and
allow the configuration of the register when the configuration of the register is related to at least one of the first interrupt information and the first processor information (after the interrupt information and VM information is determined at steps 203 and 204, EOI register 101 is written at step 215 as part of interrupt handling, see para 0073, a step S215 of writing, by the virtual machine 300, information of completion in an EOI register 101).

Regarding claim 2, Lim further teaches when the configured register is a target CPU register, the virtualizer checks whether the configuration of the register is related to the first interrupt information and the first processor information, and when the configuration of the register is related to the first interrupt information and the first processor information, the virtualizer allows the configuration of the register (see para 0038, Information of completion by the virtual machine 300 is written in the EOI register 101 e.g. construed as target CPU register since it is related to the virtual machine that receiving the interrupt).

Regarding claim 3, Lim further teaches the configured register is an inter-CPU register, the virtualizer checks whether the configuration of the register is related to the first processor information, and when the configuration of the register is related to the first processor information, the virtualizer allows the configuration of the register (see para 0038, Information of completion by the virtual machine 300 is written in the EOI register 101 e.g. construed as inter-CPU register since it is related to the virtual machines that handling the interrupt in a multicore processor, see para 0003, using a multicore microprocessor).

Regarding claim 4, Lim further teaches the configured register is a priority register, a switching register, or a state configuration register, the virtualizer checks whether the configuration of the register is related to the first interrupt information, and when the configuration of the register is related to the first interrupt information, the virtualizer allows the configuration of the register (see para 0038, Information of completion by the virtual machine 300 is written in the EOI register 101 e.g. construed as a state configuration register since it signal the completion state of the interrupt).


Regarding claim 5, Lim further teaches the virtualizer checks whether the configuration of the register is related to at least one of the first interrupt information and the first processor information on the basis of whether an interrupt ID corresponding to the configuration of the register is included in the first interrupt information (see table 1 showing interrupt ID such as IRQ-0, IRQ_1, IRQ_3,  see para 0068, the E/D register 103 may store information as represented in the following Table 1) and whether a processor ID corresponding to the configuration of the register is included in the first processor information (see para 0039, a virtual machine ID which is an identifier of the virtual machine 300 may be written in the VMID register 102).

Regarding claim 6, Lim further teaches when the configuration of the register is not related to at least one of the first interrupt information and the first processor information, the virtualizer deletes the configuration of the register (see step 205, see para 0073, ignoring the received physical interrupt and ending the interrupt handling when there is no virtual machine which is capable of handling the physical interrupt received in step S203), and
when the configuration of the register is related to at least one of the first interrupt information and the first processor information, the virtualizer maintains the configuration of the register until an interrupt corresponding to the configured register is processed by a register controller (EOI register 101 is written at step 215 as part of interrupt handling, see para 0073, a step S215 of writing, by the virtual machine 300, information of completion in an EOI register 101).

Regarding claim 7, Lim further teaches the first interrupt information includes interrupt ID information to be processed by the first partition and the second partition (see table 1 showing interrupt ID such as IRQ-0, IRQ_1, IRQ_3,  see para 0068, the E/D register 103 may store information as represented in the following Table 1), and the first processor information includes ID information of a portion of the processor (see para 0039, a virtual machine ID which is an identifier of the virtual machine 300 may be written in the VMID register 102).

Regarding claim 8, Lim further teaches virtualize another portion of the at least one peripheral device and another portion of the processor to generate a second partition (see figure 4, virtual machine 2 300b e.g. a second partition, see para 0040, the hypervisor 200 provides a virtual computer hardware environment);
generate second interrupt information corresponding to an interrupt usable in the second partition (interrupt information in the E/D register 103, see para 0068, The E/D register 103 may store information on interrupts which can be handled by the plurality of virtual machines 1 to N (300 a to 300 n)); and
generate second processor information corresponding to the other portion of the processor usable in the second partition (Virtual machine information in the VMID register 102, see para 0039, a virtual machine ID which is an identifier of the virtual machine 300 may be written in the VMID register 102).

Regarding claim 10, Lim teaches an interrupt configuration control method performed by a processor, the interrupt configuration control method comprising:
checking a configuration of a register included in an interrupt controller when a first partition configures the register (configuring of EOI register 101 in the interrupt controller 101 as part of interrupt handling by virtual machine 1 300a e.g. first partition, see para 0038, Information of completion by the virtual machine 300 is written in the EOI register 101. The information of completion may be an IRQ number of the handled interrupt);
checking whether the configuration of the register is related to at least one of first interrupt information and first processor information allocated to the first partition (see figure 5, steps 203 and 204, see para 0088, a virtual machine 300 which utilizes an IRQ may be discriminated by a VMID register 102 and an E/D register 103 e.g. processor information and interrupt information); and
allowing the configuration of the register when the configuration of the register is related to at least one of the first interrupt information and the first processor information (after the interrupt information and VM information is determined at steps 203 and 204, EOI register 101 is written at step 215 as part of interrupt handling, see para 0073, a step S215 of writing, by the virtual machine 300, information of completion in an EOI register 101).

Regarding claim 11, Lim further teaches virtualizing at least one of a portion of a processor and a portion of a peripheral device to generate a first partition (virtual machine 1 300a e.g. a first partition, see para 0040, the hypervisor 200 provides a virtual computer hardware environment);
generating first interrupt information and second interrupt information corresponding to an interrupt usable in the first partition (interrupt information in the E/D register 103, see para 0068, The E/D register 103 may store information on interrupts which can be handled by the plurality of virtual machines 1 to N (300 a to 300 n)); and
generating first processor information corresponding to at least a portion of the processor usable in the first partition (Virtual machine information in the VMID register 102, see para 0039, a virtual machine ID which is an identifier of the virtual machine 300 may be written in the VMID register 102).

Regarding claims 12-15, please refer to the rejection of claims 2-5 since the claimed subject matter is substantially similar.

Regarding claim 16, Lim further teaches when the configuration of the register is related to at least one of first interrupt information and first processor information, maintaining the configuration of the register until an interrupt corresponding to the configured register is processed by a register controller (EOI register 101 is written at step 215 as part of interrupt handling, see para 0073, a step S215 of writing, by the virtual machine 300, information of completion in an EOI register 101).

Regarding claim 17, Lim further teaches when the configuration of the register is not related to at least one of first interrupt information and first processor information, deleting the configuration of the register (see step 205, see para 0073, ignoring the received physical interrupt and ending the interrupt handling when there is no virtual machine which is capable of handling the physical interrupt received in step S203).

Regarding claim 18, please refer to the rejection of claim 8 since the claimed subject matter is substantially similar.

Regarding claim 20, please refer to the rejection of claim 10 since the claimed subject matter is substantially similar. Additionally, Lim also teaches a computer-readable storage medium storing processor-executable instruction (see para 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims above, and further in view of Togawa et al US publication US 20060075207.

Regarding claim 9, Lim teaches all the features with respect to claim 1 as outlined above.
But, Lim fails to teach when the same processor is allocated to the first partition and the second partition, the virtualizer generates the first processor information and the second processor information including time-division information of the same processor.
However, Togawa teaches when the same processor is allocated to the first partition and the second partition, the virtualizer generates the first processor information and the second processor information including time-division information of the same processor (see the abstract, a control operating system executing a process for allocating a plurality of logical processors to a physical processor in a time division manner).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the virtualization of the processor of Lim and further incorporate allocating the same processor in a time-division manner to the different partitions.
The motivation for doing so is to improve utilization of the processor resource by the multiple partitions by time-sharing of the processor between the partitions.

Regarding claim 19, please refer to the rejection of claim 9 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baranwal et al US 20210089651 discloses a hypervisor controls queue protection circuits to set which of the virtual machines may access which queue circuits
Ichikawa US 20190361818 discloses ID storing registers that stores therein an ID of any of the virtual machines, and an ID update control circuit that permits the virtual machine having the ID stored in the second ID storing register to rewrite the ID stored in the first ID storing register.
Lee US Patent No. 10,275,374 discloses a control unit checks whether an interrupt ID is previously registered, the interrupt function corresponded to the registered interrupt ID is executed.
Ozguner et al US 20160328339 discloses controlling access to a plurality of interrupt registers 
Tsirkin US 20160246630 discloses a hypervisor disables the virtual machine's access permissions to modify a configuration of the virtual machine
Lutas et al US 20160210069 discloses overriding memory access permission in a virtual machine
Dupre et al US 20160085568 discloses a hybrid virtualization method for an interrupt controller using a plurality of interrupt configuration registers
Marietta et al US 20140047150 discloses a processor-based partitioned priority blocking mechanism by storing interrupt identifiers, partition identifiers, thread identifiers, and priority levels associated with accepted interrupt requests in special purpose registers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184